Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143640                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 143640
                                                                    COA: 304585
                                                                    Genesee CC: 10-026859-FH
  MICHAEL JAMES MOORE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 3, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2011                   _________________________________________
           d1114                                                               Clerk